—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 17, 1994, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
In satisfaction of a multicount indictment, defendant pleaded guilty to the crime of rape in the first degree and was sentenced as a second felony offender to a term of 8 to 16 years in prison. Defendant contends that the sentence imposed is harsh and excessive in view of the fact that he was cooperative with his probation officer, has demonstrated remorse for his action, has been labeled learning disabled and was himself a victim of sexual abuse as a child. We do not find that these factors warrant a reduction of the sentence given defendant’s past history of sex crimes and the effect the subject crime has had upon the mentally retarded victim. Moreover, we do not find that County Court abused its discretion in failing to waive the mandatory surcharge.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.